Name: Commission Regulation (EEC) No 788/93 of 31 March 1993 on the free distribution in the former Yugoslavia of oranges withdrawn from the market
 Type: Regulation
 Subject Matter: plant product;  political geography;  political framework;  trade policy;  cooperation policy
 Date Published: nan

 No L 79 64 Official Journal of the European Communities 1 . 4. 93 COMMISSION REGULATION (EEC) No 788/93 of 31 March 1993 on the free distribution in the former Yugoslavia of oranges withdrawn from the market Whereas the Commission should be kept informed of these orange distribution operations ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Pursuant to Regulation (EEC) No 3196/92, oranges of Community origin withdrawn from the market in accor ­ dance with Regulation (EEC) No 1035/72 may, during the 1992/93 marketing year, be made available to charitable organizations approved by the Member States pursuant to Article 1 of Regulation (EEC) No 2103/90 with a view to their free distribution to the population of the former Yugoslavia. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3196/92 of 27 October 1992 on the free distribution outside the Community of fruit and vegetables withdrawn from the market ('), and in particular the second paragraph of Article 2 thereof, Whereas the Community orange harvest in the 1992/93 marketing year is particularly abundant ; whereas major quantities have therefore been withdrawn from the market pursuant to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (2), as last amended by Regulation (EEC) No 1754/92 ('); Whereas, on account of the serious difficulties of supply to which the former Yugoslavia is currently subject, oranges withdrawn from the market should be made avai ­ lable with a view to their free distribution to the local population pursuant to Article 2 of Regulation (EEC) No 3196/92 ; Whereas, in the case of the free distribution of oranges withdrawn from the market, the costs of sorting, packing and transport may be taken over pursuant to Commission Regulation (EEC) No 2103/90 of 23 July 1990 laying down the conditions for taking over sorting and packing costs relating to the free distribution of apples and citrus fruit (4), Commission Regulation (EEC) No 3587/86 of 20 November 1986 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables (5), as last amended by Regulation (EEC) No 3463/92 (6), and Commission Regulation (EEC) No 2276/92 of 4 August 1992 laying down detailed rules for the application of Article 21 of Council Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vege ­ tables f) ; Whereas outside the territory of the Member States the costs of transport of the products concerned are defrayed by the charitable organizations undertaking the operations in question ; Article 2 The provisions of Regulation (EEC) No 2103/90, of Article 2 of Regulation (EEC) No 3587/86 and of Regula ­ tion (EEC) No 2276/92 shall apply, within the territory of the Member States, to the free distribution operations referred to in Article 1 . Article 3 The Member States shall obtain assurances from the approved charitable organizations that the products are transferred free of charge to agencies or bodies with a view to their distribution to the intended recipients. The Member States shall ensure that export refunds are not paid for the products concerned. Article 4 The Member States shall inform the Commission, by 30 June 1993 at the latest, of the quantities distributed pursuant to this Regulation. (') OJ No L 317, 31 . 10 . 1992, p. 90 . 0 OJ No L 118 , 20. 5 . 1972, p. 1 . (4 OJ No L 180, 1 . 7. 1992, p. 23. Article 5 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. (4) OJ No L 191 , 24. 7. 1990, p. 19 . (Ã  OJ No L 334, 27. 11 . 1986, p. 1 . (6) OJ No L 350, 1 . 12. 1992, p . 66 . o OJ No L 220, 5. 8 . 1992, p . 22. 1 . 4. 93 Official Journal of the European Communities No L 79/65 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1993 . For the Commission Rene STEICHEN Member of the Commission